Citation Nr: 0922906	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's application for service connection for 
the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from March 1945 
to September 1945, and regular Philippine Army service from 
September 1945 to March 1946.  The Veteran died in June 1991.  
The appellant is the Veteran's purported surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veteran Affairs (VA) Manila, Republic of the Philippines 
Regional Office (RO).

The Board remanded this claim for further development in July 
2008.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the Veteran's death was denied in August 2003, and the 
appellant did not initiate an appeal.

2.  Evidence added to the record since the August 2003 rating 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the August 2003 decision 
denying the appellant's claim for service connection for the 
Veteran's cause of death is not new and material and his 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
AMC/RO dated in September 2008 and February 2009 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  The Board also 
notes that the appellant has been informed through these 
letters of the definition of new and material evidence, and 
what evidence would be necessary to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Further the notice requirements of 38 U.S.C.A. § 5103, as 
outlined in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), 
have also been satisfied.  Though not provided before the 
original June 2005 adjudication of the appellant's claims, 
the Board specifically remanded the appellant's claim as to 
comply the applicable VCAA requirements and mandated the 
appellant be provided adequate time to submit additional 
evidence before her claim was reajudicated (which she did 
not); therefore the Board concludes the appeal may be 
adjudicated without another remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has declined a hearing, and the Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Moreover, the AMC/RO has fully 
complied with the July 2008 Board remand of this matter.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Veteran had recognized guerilla service from March 1945 
to September 1945, and regular Philippine Army service from 
September 1945 to March 1946.  The Veteran died in June 1991.  
At the time of his death, service connection was not in 
effect for any disability.  

An August 2003 rating decision denied the appellant's claim 
for service connection claim for the Veteran's cause of 
death.  The evidence that was considered at the time of the 
prior decision included the Veteran's death certificate, 
showing he died in June 1991of cerebrovascular accident 
thrombosis.  This decision also considered the Veteran's 
service treatment and personnel records, private treatment 
records from the Rosario-Trino Medical Clinic dated in June 
1991, and the Veteran's private physician records dated in 
June 1991.  After reviewing the evidence of record, the RO 
concluded there was no basis for granting service connection 
for the cause of the Veteran's death, as the evidence failed 
to show that the cerebrovascular accident thrombosis that 
caused the Veteran's death was related to service.  The 
appellant did not appeal this decision and the determination 
became final.

The August 2003 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to 
be new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a).

Since the August 2003 rating action, a September 2005 
affidavit from two "disinterested parties" has been 
received.  In this affidavit, the affiants indicate that they 
knew that the Veteran was a POW, based on conversations with 
him "immediately upon knowing that he had arrived from the 
prison camp of the enemy in 1942."  Though this statement is 
new, it does not make it as likely as not that the Veteran's 
cerebrovascular accident thrombosis was related to his 
military service.  Thus, this statement is not material 
within the meaning of 38 C.F.R. § 3.156(a).  

Also added to the record is a June 2005 Administrative 
Decision, related to the Veteran's status a POW.  This 
administrative decision affirmed the "Service Department's 
findings that the Veteran was not a POW."  In reaching this 
decision, the Administrative Agency relied on documents 
previously considered by the VA in the August 2003 rating 
action denying the appellant's claim, including the Veteran's 
service personnel record.  As this finding explicitly 
contradicts the appellant's position, and also does not make 
it as likely as not that the Veteran's cause of death was 
related to his military service, this decision is not 
material within the meaning of 38 C.F.R. § 3.156(a).  

The appellant has also submitted an April 2005 POW 
Questionnaire, and various statements in support of her 
position that the Veteran was a POW and that his death was 
related to military service.  These documents provide more 
specific information concerning the appellant's account of 
the Veteran's military service, but do not present any facts 
that make it as likely as not that the Veteran's 
cerebrovascular accident thrombosis was related to his 
military service.  Even though these statements are new, that 
are not material within the meaning of 38 C.F.R. § 3.156(a).  
Moreover, the appellant's assertions that the cause of the 
Veteran's death is related to his service, this is not new, 
as the appellant asserted such at the time of the previous 
rating decision.  

Additionally, the appellant has resubmitted the April 2003 
certification of the Veteran's recognized guerilla service.  
The appellant contends this confirms the Veteran's status as 
a POW, but such fact does not establish whether the Veteran's 
cerebrovascular accident thrombosis was related to service.  
Additionally, this document was of record when the original 
claim as denied, duplicating a document previously considered 
in the August 2003 denial of the Veteran's claim.  Thus, this 
document is not new within the meaning of 38 C.F.R. 
§ 3.156(a).

In summary, the evidence added to the record since the final 
August 2003 decision does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for the cause of death.  The evidence received 
since the rating decision is not new and material, and the 
claim is not reopened.  Accordingly, the previous decision 
which denied service connection for the cause of the 
Veteran's death remains final.


ORDER

New and material evidence not having been received to reopen 
the appellant's application for service connection for the 
Veteran's cause of death, the application is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


